Filed 11/3/20 In re G.T. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re G.T., a Person Coming                                    2d Juv. No. B304295
Under the Juvenile Court Law.                                (Super. Ct. No. J071989)
                                                                (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

S.T,

     Defendant and Appellant.


            S.T. (Mother) appeals from the juvenile court’s order
restraining her from contact with a social worker (Social Worker)
from the Ventura County Human Services Agency (the Agency).
(Welf. & Inst. Code,1 § 213.5.) We affirm.


         1 Further
               unspecified statutory references are to the
Welfare and Institutions Code.
         FACTUAL AND PROCEDURAL HISTORY
           In January 2019, the Agency filed a juvenile petition
after Mother tested positive for marijuana and
methamphetamine at the birth of her son, G.T. The petition
alleged Mother failed to protect G.T.2 The juvenile court
sustained the petition. It declared G.T. a dependent of the court
and ordered him to remain in foster care. The court ordered
family reunification services for Mother.
             In August, the Agency filed a request for a
restraining order against Mother. It alleged Mother’s cousin told
Social Worker that Mother stated “should she ‘lose’ [G.T.] in the
upcoming dependency hearing . . . that she was going to ‘kill the
social worker . . . and herself’ at the courthouse after the
hearing.” The cousin said “this is not an idle threat and that
[Mother had] been exhibiting increasingly concerning behaviors
and mental health issues.” The cousin warned Social Worker to
“be aware of her surroundings at all times.”
             Social Worker said she recently assisted G.T.’s foster
parents with filing a police report against Mother, who had
“threatened” the foster parents. Mother told the foster parents
that G.T.’s “safety was at risk and that [G.T.] would be ‘stolen,’
and provided information that the [foster parents] had recently
been followed to a medical appointment for [G.T.] and observed
from afar.”
             The juvenile court granted a temporary restraining
order and set a hearing date for the permanent restraining order.
In the meantime, the Agency filed a sixth-month status report.

      2 The  petition also alleged that G.T.’s father had abused
substances and that his whereabouts were unknown. The father
is not a party to this appeal.


                                 2
In it, the Agency included further details about the police report.
The foster parents received a text message from Mother that
said: “‘you should be aware of possible danger for my son. His
father has said he knows where u guys live and also your
names.’” However, the Agency noted that the alleged father was
not in contact with the Agency, so there was “no way he could
learn of the location of the doctor visit, the foster parent[s’]
name[s] or any identifying information without the mother’s
disclosure.” The status report also stated that Mother told a case
aide that her “biggest fear is dad is going to break into that house
and take the baby.”
             The juvenile court held a hearing on the permanent
restraining order in January 2020. The Agency submitted a
memorandum describing Social Worker’s call with Mother’s
cousin about Mother’s threats. The Agency also attached a
memorandum that described an incident in November 2019 after
a supervised visit at the Juvenile Justice Center (JJC). While a
social worker from the foster agency and a case aide were
preparing to transport G.T. back to the foster home, the alleged
father pulled into the JJC parking lot to pick up Mother. They
then began to “circle the parking lot around” the case aide and
the social worker. As a result, the Agency developed a safety
plan for dropping off and picking up G.T. at the JJC. The Agency
told Mother that this behavior “is viewed as unsafe” and
“intimidating.” After the phone call, Mother texted the Agency:
“[The alleged father] did just threaten to take the baby. I’m
trying to leave now. Just put a restraining order on him if
possible, I’m going to . . . .” The Agency informed Mother that
alleged father’s behavior has “now caused the Agency to be
concerned for the safety of” G.T. Mother responded that it was




                                 3
“very difficult to leave” the alleged father. A month later, the
Agency learned that the alleged father continued to sit in the
parking lot in front of the JJC. The Agency developed a new
safety plan.
             At the hearing, Mother objected to the admission of
her cousin’s statements as hearsay. The court ruled that it could
consider the statements “as well as anything else in the file that
would support the request. And having looked one more time at
the memo, there are some indicia of reliability in some of the
details that are provided.” Mother made an offer of proof that if
called to testify, she would deny making the threat.
             After the hearing, the court issued the restraining
order against Mother, and ordered it into effect for a period of
three years.
                            DISCUSSION
             Mother contends the court erred when it issued the
restraining order because it was not supported by substantial
evidence. We disagree.
             Pursuant to section 213.5, a juvenile court may issue
an order “enjoining any person from . . . stalking, threatening, . . .
harassing, telephoning, . . . contacting, either directly or
indirectly, by mail or otherwise, [or] coming within a specified
distance of, or disturbing the peace of the child’s current or
former social worker or court appointed special advocate.” “A
restraining order under section 213.5 is reviewed for an abuse of
discretion. The juvenile court’s factual findings are upheld if they
are supported by substantial evidence.” (In re A.M. (2019) 37
Cal.App.5th 614, 619.) In reviewing the evidence, we must draw
all reasonable inferences to support the court’s decision. (In re
Carlos H. (2016) 5 Cal.App.5th 861, 866 (Carlos H.).) We




                                  4
construe the evidence in the light most favorable to the juvenile
court’s ruling, even if other evidence supports the contrary
conclusion. (People v. Earp (1999) 20 Cal.4th 826, 887-888.) We
will not find an abuse of discretion unless Mother demonstrates
the court acted in an arbitrary, capricious, or patently absurd
manner and that a miscarriage of justice resulted. (Carlos H., at
p. 866.)
             The juvenile court did not abuse its discretion here.
Substantial evidence supports the restraining order. (In re
Cassandra B. (2004) 125 Cal.App.4th 199, 210-211 [“If there is
substantial evidence supporting the order, the court’s issuance of
the restraining order may not be disturbed”].) The cousin
reported that Mother threatened to kill Social Worker and herself
if she were to “‘lose’” G.T. in the next dependency hearing. The
cousin stated this was not an “idle threat” and warned of
Mother’s “increasingly concerning behaviors.”
             Other evidence also supports the restraining order.
After a visitation at the JJC, Mother and G.T.’s father circled
around the case aide and another social worker as they
transported G.T. back to the foster home. And according to Social
Worker, Mother also told the foster parents that G.T. was at risk
and reported that they had been followed when they took G.T. to
a medical appointment.
             In challenging the sufficiency of the evidence, Mother
concedes that the juvenile court was permitted to rely “in whole
or in part” on the cousin’s hearsay statements. (In re M.B. (2011)
201 Cal.App.4th 1057, 1071.) However, she argues that the
Social Worker’s memorandum did not support the order. Instead,
the evidence supported a “conclusion that the father, and not the
mother, posed a physical threat” to Social Worker. We disagree.




                                5
There was ample evidence that Mother posed a threat to Social
Worker. The court thus did not abuse its discretion when it
granted the restraining order.
                         DISPOSITION
            The order (granting the permanent restraining order
dated January 22, 2020) is affirmed.
            NOT TO BE PUBLISHED.




                                   TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                               6
                      Tari L. Cody, Judge

               Superior Court County of Ventura

                ______________________________


            Landon Villavaso, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Leroy Smith, County Counsel, Joseph J. Randazzo,
Assistant County Counsel, for Plaintiff and Respondent.